                                                                                          Page 2 of 26
          Case 0:20-cv-62701-RKA Document 1-1 Entered on FLSD Docket 12/31/2020 Page 1 of 9




           7-23-2020                          000394304G0001            6020200723011214



https://www.sedgwicksir.com/EditorHTML5/printModule.html                                      8/4/2020
                                                                                          Page 3 of 26
          Case 0:20-cv-62701-RKA Document 1-1 Entered on FLSD Docket 12/31/2020 Page 2 of 9




           7-23-2020                          000394304G0001            6020200723011214



https://www.sedgwicksir.com/EditorHTML5/printModule.html                                      8/4/2020
                                                                                          Page 4 of 26
          Case 0:20-cv-62701-RKA Document 1-1 Entered on FLSD Docket 12/31/2020 Page 3 of 9




           7-23-2020                          000394304G0001            6020200723011214



https://www.sedgwicksir.com/EditorHTML5/printModule.html                                      8/4/2020
                                                                                          Page 5 of 26
          Case 0:20-cv-62701-RKA Document 1-1 Entered on FLSD Docket 12/31/2020 Page 4 of 9




           7-23-2020                          000394304G0001            6020200723011214



https://www.sedgwicksir.com/EditorHTML5/printModule.html                                      8/4/2020
                                                                                          Page 6 of 26
          Case 0:20-cv-62701-RKA Document 1-1 Entered on FLSD Docket 12/31/2020 Page 5 of 9




           7-23-2020                          000394304G0001            6020200723011214



https://www.sedgwicksir.com/EditorHTML5/printModule.html                                      8/4/2020
                                                                                          Page 7 of 26
          Case 0:20-cv-62701-RKA Document 1-1 Entered on FLSD Docket 12/31/2020 Page 6 of 9




           7-23-2020                          000394304G0001            6020200723011214



https://www.sedgwicksir.com/EditorHTML5/printModule.html                                      8/4/2020
                                                                                          Page 8 of 26
          Case 0:20-cv-62701-RKA Document 1-1 Entered on FLSD Docket 12/31/2020 Page 7 of 9




           7-23-2020                          000394304G0001            6020200723011214



https://www.sedgwicksir.com/EditorHTML5/printModule.html                                      8/4/2020
                                                                                          Page 9 of 26
          Case 0:20-cv-62701-RKA Document 1-1 Entered on FLSD Docket 12/31/2020 Page 8 of 9




           7-23-2020                          000394304G0001            6020200723011214



https://www.sedgwicksir.com/EditorHTML5/printModule.html                                      8/4/2020
                                                                                         Page 10 of 26
          Case 0:20-cv-62701-RKA Document 1-1 Entered on FLSD Docket 12/31/2020 Page 9 of 9




           7-23-2020                          000394304G0001            6020200723011214



https://www.sedgwicksir.com/EditorHTML5/printModule.html                                      8/4/2020
